            Case 5:19-cv-05275-JFL Document 20 Filed 02/12/20 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF PENNSYLVANIA


JANE DOE,
                       Plaintiff,

                v.                                           No. 19-cv-5275

DUNKIN' DONUTS, et al.,
                       Defendants.


                                           ORDER

       AND NOW, this 121h day of February, 2020, upon consideration of the stipulation of the

parties for an extension of time for Defendant, Dunkin' Donuts, to file an answer to Plaintiff's

First Amended Complaint, IT IS HEREBY ORDERED THAT:

       1.       The stipulation is approved and granted in part and disapproved and denied

in part; and

       2.       Defendant, Dunkin's Donuts' deadline to file an Answer to Plaintiffs First

Amended Complaint, only, and for no other purpose, is extended through and including February

20, 2020.



                                                     BY THE COURT:




                                                     JOSEPH F LEESON,
                                                     United St tes District    urt
        Case 5:19-cv-05275-JFL Document 20 Filed 02/12/20 Page 2 of 3




                           UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

  JANE DOE,

                    Plaintiff,                            CIVIL ACTION

  v.                                                      NO.: 5:19-cv-05275-JFL

  DUNKIN' DONUTS,

  and

  TRIANGLE DOUGHNUTS, LLC,
            Defendants.


   STIPULATION TO EXTEND TIME TO ANSWER OR MOVE WITH REGARD TO
   PLAINTIFF'S FIRST AMENDED COMPLAINT AND BRIEF IN OPPOSITION TO
       DEFENDANT TRIANGLE DOUGHNUTS, LLC'S MOTION TO DISMISS

        It is hereby stipulated, by and between the undersigned counsel, that the time within which

Defendant Dunkin' Donuts ("Dunkin"') 1 may answer or move with regard to Plaintiff's First

Amended Complaint and Plaintiff's February 7, 2020 Brief in Opposition to Defendant Triangle

Doughnuts, LLC' s Motion to Dismiss, be extended one week to, and including, February 20, 2020.

This is Defendant Dunkin's first request for an extension.

 LAW OFFICES OF ERIC A. SHORE P.C.                           JACKSON LEWIS P.C.

 Ls[ Justin F. Robinette                                     LsL Michael D. Ridenour
 Justin F. Robinette (PA319829)                              Michael D. Ridenour (PA 323576)
 2 Penn Center                                               LeRoy J. Watkins, Jr., Esq.
 1500 JFK Boulevard, Suite 1240                              Three Parkway
 Philadelphia, PA 19102                                      1601 Cherry Street, Suite 1350
 T: (215) 944-6121 IF: (215) 944-6124                        Philadelphia, PA 19102
 JustinR@ericshore.com                                       T: (267) 319-7820 IF: (215) 399-2249
                                                             michael.ridenour\a.ljacksonlewis.com
 Attorneys for Plaintiff                                     leroy. watkins\a.ljacksonlewis.com
                                                             Attorneys for Defenda.nt
                                                             Dunkin ' Donuts Franchisinf! LLC

1
  Although the Complaint is styled as against "Dunkin' Donuts," the correct business entity name for Defendant is
Dunkin' Donuts Franchising LLC.
     Case 5:19-cv-05275-JFL Document 20 Filed 02/12/20 Page 3 of 3




                                       HOLZINGER, HARAK & SCOMILLIO

                                       Isl Victor E. Scomillio
                                       Victor E. Scomillio (PA 80727)
                                       1216 Linden Street
                                       Bethlehem, PA 18016
                                       T: (610) 867-5023 IF: (610) 867-9945

                                       Attorney for Defendant
                                       Trianvle Douvhnuts LLC

Dated: February 11, 2020              Dated: February 11, 2020
